231 Ga. 547 (1974)
203 S.E.2d 158
CARRUTH
v.
AULT.
28259.
Supreme Court of Georgia.
Submitted September 10, 1973.
Decided January 7, 1974.
Howard Carruth, pro se.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.
GUNTER, Justice.
The only issue in this habeas corpus appeal is the prisoner's complaint that he was subject to double jeopardy by virtue of receiving punishment administered by officials in the Executive Department of the State Government and by being convicted of a crime committed while a prison inmate, the administrative punishment and the court sentence being assessed for the same act.
The habeas corpus court issued the writ, conducted a hearing, and then entered a judgment remanding the appellant to custody. We affirm that judgment.
The constitutional prohibition against double jeopardy is not violated when a prisoner is subjected to Executive Department punishment for an act committed while a prison inmate and is then prosecuted and convicted in a court of law for having committed a crime. This is so even though the crime and the act for which administrative punishment was assessed were one and the same. See Gilchrist v. United States, 427 F2d 1132 (5th Cir. 1970), and United States v. Lepiscopo, 429 F2d 258 (5th Cir. 1970).
Judgment affirmed. All the Justices concur.